DETAILED ACTION
This Office Action is in response to the Amendment filed on 08/27/2021. 
In the instant Amendment, claims 1 and 8 have been amended. Claims 11, 13-14 and 16-20 have been cancelled.
Claims 1-10, 12, 15 and 21-22 have been examined and are pending. This Action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment/Argument
	Applicant’s amendment to claims 1 and 8 has overcome all the claims rejection of claims 1-10, 12, 15 and 21-20 as set forth in previous Office Action. The claims rejection are withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12, 15 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 8 recite “sub-columns of each sub-pattern being arranged sequentially from a first sub-column to an nth  sub-column, an ith dot in the first sub-column of a sub-pattern being offset a predetermined distance in the second direction from a corresponding ith dot in a second sub-column of the sub-pattern that is adjacent to the first sub-column in which i comprises an integer that is equal to or greater than one and less than or equal to n, and an ith dot in the nth sub-column of the sub-pattern being offset n times the predetermined distance in the second direction from a corresponding ith dot in the first sub-column of the sub-pattern.” However, paragraphs th dot in the nth sub-column of the sub-pattern should be shifted or offset (n-1) times the predetermined distance in the second direction from a corresponding ith dot in the first sub-column of the sub-pattern. Nowhere in the disclosure of the current application disclose that an ith dot in the nth sub-column of the sub-pattern being offset n times the predetermined distance in the second direction from a corresponding ith dot in the first sub-column of the sub-pattern as cited in claims 1 and 8. Therefore, the disclosure of the current application do not have enough support in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 2-7, 9-10, 12, 15 and 21-22 are rejected because they depend on rejected parent claims as set forth above.
	Appropriate correction is required.

Allowable Subject Matter
Claims 1-10, 12, 15 and 21-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


The prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations of sub-columns of each sub-pattern being arranged sequentially from a first sub-column to an nth  sub-column, an ith dot in the first sub-column of a sub-pattern being offset a predetermined distance in the second direction from a corresponding ith dot in a second sub-column of the sub-pattern that is adjacent to the first sub-column in which i comprises an integer that is equal to or greater than one and less than or equal to n, and an ith dot in the nth sub-column of the sub-pattern being offset n times the predetermined distance in the second direction from a corresponding ith dot in the first sub-column of the sub-pattern as cited in claims 1 and 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHLEEN V NGUYEN/Examiner, Art Unit 2486